HOOD, Associate Judge.
Appellant appeals from his convictions on four charges of indecent exposure. Trial was had before the court without a jury.
Appellant contends (1) that the testimony of the complaining witnesses was improbable, (2) that the identification of appellant was vague and indefinite, (3) that the court failed to give full credence to the volume of character evidence offered on behalf of appellant, (4) that the findings of guilt were contrary to the evidence, and (5) that appellant’s guilt was not established beyond a reasonable doubt.
All these contentions involve matters of fact peculiarly within the province of the trial court who heard and observed the witnesses and whose duty and power it is to pass upon the credibility of witnesses and -the weight of evidence.
There was substantial evidence to support the findings of the trial court and under such circumstances this court has no power to substitute its judgment for that of the trial court.
Affirmed.